Case 2:18-cv-00786-SPC-MRM Document 80 Filed 08/10/20 Page 1 of 2 PageID 711




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

BRYANT’S TEAM SPORTS, INC., a
Florida corporation

                  Plaintiff,

v.                                                          Case No.: 2:18-cv-786-FtM-38MRM

MIZUNO USA, INC.,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is the parties’ Joint Motion to Dismiss the Notice of Appeal and

for Dismissal with Prejudice (Doc. 79). This case is closed, with judgment entered and

an appeal taken. The parties recently settled, but it does not appear the Eleventh Circuit

dismissed the appeal yet. “As a general rule, the filing of a notice of appeal divests a

district court of jurisdiction on any matter involved in the appeal.” Elver v. Whidden, No.

2:18-cv-102-FtM-29CM, 2019 WL 718536, at *1 (M.D. Fla. Feb. 20, 2019). To the extent

that the parties ask the Court to dismiss their appeal, it cannot do so, and the Motion is

denied. As for the other relief the parties seek, they can file a proper motion after the

Eleventh Circuit dismisses the appeal.

        Accordingly, it is now

        ORDERED:




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cv-00786-SPC-MRM Document 80 Filed 08/10/20 Page 2 of 2 PageID 712




      The parties’ Joint Motion to Dismiss Notice of Appeal and for Dismissal with

Prejudice (Doc. 79) is DENIED.

      DONE and ORDERED in Fort Myers, Florida this 10th day of August, 2020.




Copies: All Parties of Record




                                        2
